ITEMID: 001-100517
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF KONENKOVA and other "Privileged pensioners" v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Anatoly Kovler;Elisabeth Steiner;George Nicolaou
TEXT: 4. The applicants are pensioners who live in the Moscow Region. Before retirement, they used to work in hazardous industries. They had a dispute with a pension authority about the scope of their privileged pensions and appealed to the Region’s town courts.
5. In 2006 the courts held for the applicants and ordered the pension authority to recalculate the pensions. The courts based their findings on the Law on Labour Pensions. These judgments became binding and were executed.
6. On the pension authority’s request, in 2008 the town courts quashed their judgments due to discovery of new circumstances. The courts found, in particular, that the judgments had ignored the interpretation of the Law on Labour Pensions given by the Supreme Court in December 2005 and March 2007.
7. The applicants’ cases were remitted for a rehearing and eventually dismissed.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
